Citation Nr: 0635379	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  00-16 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to service connection for hypertension, 
including as due to the veteran's service-connected 
post-traumatic stress disorder (PTSD).

2.	Entitlement to heart disease, including as due to the 
veteran's service-connected PTSD.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION


The veteran had active military service from September 1965 
to July 1967. 

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Baltimore, 
Maryland.

In a June 2002 decision, the Board denied the veteran's 
claims for a compensable evaluation for right ear hearing 
loss, an increased evaluation for tinnitus, and an initial 
evaluation in excess of 70 percent for PTSD.  At that time, 
and in August 2004, the Board remanded the veteran's claims 
for service connection for hypertension and heart disease, 
including as secondary to service-connected PTSD, to the RO 
for further development.

In the interest of due process, in August 2006, the Board 
requested a medical opinion from the Veterans Health 
Administration (VHA), pursuant to 38 U.S.C.A. § 7109, in 
response to the veteran's claims for service connection for 
heart disease and hypertension including as secondary to his 
service-connected PTSD.  See 38 U.S.C.A. § 7109(a) (West 
2002) and 38 C.F.R. § 20.901 (2006).  See generally Wray v. 
Brown, 7 Vet. App. 488, 493 (1995).  In September 2006, the 
Board received the opinion and the veteran and his 
representative were given an opportunity to present 
additional argument; in a signed statement dated that month, 
the veteran said he had no further evidence or argument to 
submit.


FINDING OF FACT

Giving the veteran the benefit of the doubt, his currently 
diagnosed heart disease and hypertension cannot be 
disassociated from his service-connected PTSD.



CONCLUSIONS OF LAW

1.	Resolving the doubt in the veteran's favor, hypertension 
is proximately due to, the result of, or aggravated by 
his service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.310 (2006); Allen v. Brown, 
7 Vet. App. 439 (1995).

2.	Resolving the doubt in the veteran's favor, heart 
disease is proximately due to the result of or 
aggravated by his service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2005)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.103(a) (2006).  The changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006)).

Also, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(hereinafter referred to as "the Court") issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), that held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  Id.  However, in the instant case, 
although the veteran's service connection claims are being 
granted, no disability rating or effective date will be 
assigned and, as set forth below, there can be no possibility 
of prejudice to the veteran.  As set forth herein, no 
additional notice or development is indicated in the 
veteran's claims.  The RO will provide appropriate notice as 
to the rating criteria and effective date to be assigned 
prior to the making of a decision on those matters.

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims 
under the VCAA.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

II.	Factual Background

The veteran contends that he has hypertension and heart 
disease that is due to his service-connected PTSD.  Service 
connection for PTSD was granted by the RO in a March 2000 
rating decision that awarded a 70 percent disability 
evaluation.

Service medical records are entirely negative for complaints 
or diagnoses of, or treatment for, hypertension or heart 
disease.

VA medical records dated in March 1999 note poorly controlled 
hypertension.  A November 1999 VA echocardiogram report 
reflects early hypertensive heart disease and was considered 
an abnormal study.

According to a December 1999 VA examination report, the 
veteran gave a ten to twelve year history of elevated blood 
pressure for which he took prescribed medication.  Diagnoses 
included hypertension, but the examiner was unable to render 
an opinion as to whether it was related to the veteran's 
service-connected PSTD.

In January 2000, a VA examiner diagnosed hypertension and 
non-critical coronary artery disease, and opined that the 
veteran's hypertension was not due to PTSD, but "if a 
patient has hypertension and [PTSD]...this could aggravate the 
problem as far as control of hypertension" and PTSD could 
make control of the hypertension more difficult as such 
patients are stressed and anxious.

According to an October 2000 signed statement, the veteran's 
treating VA psychologist opined that the veteran's "co-
morbid disorders of major depressive disorder, panic 
disorder, and hypertension are casually related to his combat 
induced PTSD".  

In July 2002, a VA examiner diagnosed hypertension with mild 
hypertensive cardiovascular disease and no significant 
coronary artery disease, and noted that the veteran had panic 
attacks during which his blood pressure elevated.  This 
physician said there was no relationship between PTSD and 
hypertension and heart disease, "except that PTSD may 
aggravate the hypertension".  In a January 2005 written 
statement, this same VA physician said studies were 
inconclusive regarding the relationship between hypertension 
and PTSD, but it was clear that anxiety, stress, and 
depression can acutely elevate blood pressure, the veteran's 
blood pressure was occasionally elevated due to his PTSD, and 
his hypertension was made acutely worse during periods of 
stress.

In August 2006, the Board requested a VHA expert medical 
opinion regarding the veteran's claim that he had 
hypertension and heart disease as a result of his service-
connected PTSD.  In a September 2006 memorandum, a VA staff 
cardiologist stated that he had reviewed the veteran's 
medical records and responded to the Board's questions.  

First, the VA medical specialist said that the veteran had 
hypertension and heart disease and noted that an 
echocardiogram revealed left ventricular hypertrophy and 
normal left ventricular ejection fraction.  It was noted that 
left ventricular hypertrophy was an abnormal finding and was 
likely related to long standing hypertension.

Second, the VA cardiologist said that the available medical 
records indicated that the veteran was medically treated for 
hypertension for more than ten years but the date of its 
onset was unknown.

Third, according to the VA physician, a direct causal 
relationship between the veteran's PTSD and his hypertension 
and heart disease was not possible to determine from the 
record.  The specialist stated that, "[h]owever, there is 
literature to support the association between PTSD and 
hypertension and heart disease".  Additionally, it was noted 
that "the VA has acknowledged that there is evidence of an 
association between PTSD and cardiovascular disease".  In 
the VA cardiologist's opinion, "the 'temporary' elevations 
in blood pressure are manifestations of poorly controlled 
hypertension, and this may be exacerbated by stress and 
anxiety, and may be considered evidence of worsening 
hypertension."

Fourth, in the VA medical specialist's opinion, "it is at 
least 50% likely that [the veteran's] PTSD has exacerbated 
his hypertension".  The degree of hypertension/heart disease 
that would not be present but for the PTSD is impossible to 
estimate based upon the available records and medical 
literature.

Fifth, the VA staff cardiologist opined that the record and 
available literature supported the VA psychologist's October 
2000 opinion to the effect that the veteran's PTSD was 
related to his other psychiatric illness and, at least in 
part, to his hypertension and resultant cardiac disease.  The 
VA medical specialist disagreed with the January 2000 
examiner as to the lack of a possible relationship between 
PTSD and hypertension, but agreed with the opinion that PTSD 
could make hypertension more difficult.  The VA cardiologist 
said the January 2000 opinion was incongruous, as the factors 
that caused hypertension were likely identical to those 
factors that influenced hypertension control.  In the VA 
cardiologist's opinion, "epidemiological studies have 
demonstrated a relationship between PTSD and cardiovascular 
disease and hypertension, and the Federal Register 2005 
statement supports this conclusion".

III.	Legal Analysis

According to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
cardiovascular disease or hypertension in service, its 
incurrence in service will be presumed if it was manifest to 
a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006).  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310; see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  In addition, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The veteran has contended that service connection should be 
granted for heart disease with hypertension that was due to 
his service-connected PTSD.  As the medical evidence of 
record shows, his service medical records are entirely 
negative for cardiovascular abnormality or hypertension.  
Post service medical evidence indicates that hypertension was 
first diagnosed at least 10 years ago and the veteran was 
initially diagnosed with heart disease in 1999.  PTSD was 
diagnosed in February 2000.  The VA psychologist, in his 
October 2000 statement, opined that the veteran's 
hypertension was due to his PTSD.  While, in January 2000 and 
July 2002, VA examiners found that the veteran's hypertension 
and heart disease were not due to his service-connected PTSD, 
both examiners opined that the PTSD could aggravate the 
hypertension and make it difficult to control.

In the September 2006 VHA opinion, a physician, with a 
specialty in cardiology, said it was as likely as not that 
the veteran's service-connected PTSD did have a cause and 
effect relationship to hypertension and the development or 
aggravation of heart disease.  The Board is persuaded that 
the VHA expert's opinion is most convincing, particularly 
when considered in conjunction with the opinions of the other 
VA medical professionals that included a psychologist and two 
VA examiners.  Where a medical expert has fairly considered 
all the evidence, his opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 
493.  The Board does, in fact, adopt the VA staff 
cardiologist's opinion on which it bases its determination 
that service connection for heart disease and hypertension is 
warranted.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that secondary service connection for heart 
disease and hypertension is in order.  38 C.F.R. § 3.310; 
Allen, supra.


ORDER

Secondary service connection for hypertension is granted.  
Secondary service connection for heart disease is granted.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


